E. W. GURR, Judge
DECREE
THIS CAUSE having been regularly called and tried by the Court, and the findings of fact and conclusions of law and the decision thereon in writing having been duly rendered by the Court, which are now on file in this cause, wherein Judgment was awarded in favor of Sunui Groves, the Plaintiff, against all of the Defendants, on motion of Sunui Groves, the Plaintiff;
*105IT IS NOW, THEREFORE, HEREBY ORDERED, ADJUDGED AND DECREED that the Plaintiff have Judgment as prayed for in the particulars of claim against the Defendants, and each and all of them; that all adverse claims of the Defendants, and each of them, and all persons claiming or to claim said premises, or any part thereof, through or under said Defendants, or either of them, are hereby adjudged and decreed to be invalid and groundless; and that the Plaintiff and her children be and the same are hereby declared and adjudged to be the beneficial owners of the land hereinafter described to be vested in a trustee for the use and benefit of the said Plaintiff and her children, and that the title to said land is adjudged to be quieted against all claims, demands, or pretensions of the Defendants or either of them, who are hereby perpetually estopped from setting up any claims thereto, or any part thereof. Said premises are bounded and described as follows:— SITUATE, LYING AND BEING ON THE NORTH SHORE OF PAGO PAGO HARBOR, AND CALLED OR KNOWN AS “SATALA”. STARTING AT A PEG ON THE NORTHWESTERN CORNER OF LAND OF H. J. MOORS, DESCRIBED IN COURT GRANT NO. 412 of SAMOAN SUPREME COURT GRANTS, AND RECORDED IN VOLUME 1, FOLIOS 116, 117 & 118 OF THE REGISTER OF COURT GRANTS OF THE UNITED STATES NAVAL STATION, TUTUILA, AND FOLLOWING THE WESTERN BOUNDARY OF SAID LAND, BEARING 345 degrees 15 minutes, and REACHING TO THE MAIN MOUNTAIN RIDGE or TUASIVI; STARTING for the NORTHERN BOUNDARY AT SAID PEG AND BEARING WESTERLY 242 degrees 30 minutes TO LAND OF W. FOSTER, AND A GATAI TREE ON THE BEACPI AT HIGH WATER MARK, THE DISTANCE BETWEEN SAID PEG AND SAID GATAI TREE ALONG THE MAIN ROAD BEING 457 FEET: *106for WESTERN BOUNDARY FOLLOW THE EASTERN BOUNDARY OF SAID LAND OF W. FOSTER BEARING 341 degrees 15 minutes AND RUN IN THE SAME STRAIGHT LINE TO THE TUASIVI: and for the SOUTHERN BOUNDARY, RUN ALONG THE TUASIVI EASTERLY UNTIL THE POINT OF INTERSECTION OF THE EASTERN BOUNDARY OF “SATALA” WITH THE TUASIVI is REACHED: the SAID DESCRIBED LAND CONTAINS AN AREA OF 281% ACRES, BE THE SAME MORE OR LESS.
AND IT IS FURTHER ORDERED and DECLARED that the Plaintiff pay costs of this DECREE, amounting to $7.50, in addition to costs ordered to be paid by the Plaintiff in said Judgment.
GIVEN under the hand and seal of the Court on this 21st day of July, 1903.
DECISION
THE PETITIONER, Sunui Groves, is the wife of William Groves, a British Subject.
On the 1st day of September, 1900, two Samoans, named Talali and Loloaso, agreed to vest the land in dispute Jn Sunui Groves and her children.
Under the Native Land Regulation, application was made to the Commandant for his approval of a transfer of said land, and upon notice being given of the grant from Talali and Loloaso, to Sunui Groves, objections were filed by Mrs. J. S. Pike, Leiato, Pi, and others, and hence this suit to try the title to the land.
The action commenced on the 3rd day of JUNE, 1902; the trial occupied three days, namely, the 3rd, 4th, and 9th of June, 1902.
The Defendants Pi and Leiato withdrew all claims they had to the land in favor of the Plaintiff.
*107The contest then lay with the Plaintiff and the Defendant, Mrs. J. S. Pike. Mrs. Pike alleged that Leiato Liulagai and his son Taliamanu had deeded the land to her late husband, S. S. Foster, and she claimed now, as trustee for her grandchild Norma Foster. The original grant from Leiato and others to her husband was lost.
On the last day of trial the parties to the suit presented to the Court an agreement by which the Defendant withdrew all claim to the land, in favor of the Plaintiff, on the condition that the grantors to the Plaintiff transfer another piece of land to her in trust for her grandchild Norma Foster. This agreement was referred to the Commandant under the Native Land Regulation for his approval, as it involved the transfer of land by natives to aliens, and the Commandant, after consideration, approved of the intended transfers, on the 12th day of March, 1903.
IT IS THEREFORE CONSIDERED by the Court that the prayer of the Plaintiff should be granted AND IT IS SO ORDERED and ADJUDGED THAT ALL THAT PIECE OR PARCEL OF LAND SITUATE ON THE NORTH SHORE OF PAGO PAGO HARBOR, CALLED OR KNOWN AS PART OF “SATALA”, BOUNDED TOWARDS THE EAST BY THE LAND OF H. J. MOORS, DESCRIBED IN COURT GRANT NO. 412, AND RECORDED IN VOL. 1, FOLIOS 116, 117, 118 OF THE REGISTER OF COURT GRANTS OF THE UNITED STATES NAVAL STATION, TUTUILA, TOWARDS THE WEST BY LAND OF PULU FOSTER, AND TOWARDS THE SOUTH BY HIGH-WATER MARK, SHALL BE VESTED IN A TRUSTEE FOR THE BENEFIT OF THE PLAINTIFF SUNUI GROVES AND HER CHILDREN, and a DECREE of this Court shall issue to that effect, and enjoining the Defendants from further asserting any claim whatever in or to said land and premises.
*108Costs of Court assessed at $35.00 are to be paid by the Plaintiff and Defendant as under:—
Plaintiff Sunui Groves............................ $20.00
Defendant Mrs. J. S. Pike...................... 15.00
GIVEN under the hand and seal of the Court on this 20th day of July, 1903.